Citation Nr: 0714562	
Decision Date: 05/16/07    Archive Date: 06/01/07

DOCKET NO.  04-41 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for chronic hepatitis C 
with cirrhosis of the liver (claimed as secondary to "air 
gun" injectors). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel







INTRODUCTION

The veteran served on active duty from October 1969 to March 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida which, inter alia, denied entitlement 
to service connection for chronic hepatitis C with cirrhosis 
of the liver (claimed as secondary to "air gun" injectors).  


FINDINGS OF FACT

There is no competent evidence that the veteran's chronic 
hepatitis C with cirrhosis of the liver (claimed as secondary 
to "air gun" injectors) is related to service.


CONCLUSION OF LAW

Chronic hepatitis C with cirrhosis of the liver (claimed as 
secondary to "air gun" injectors) was not incurred in, or 
aggravated by, active military service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.159, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
the present case, an April 2004 letter satisfied the four 
elements delineated in Pelegrini, supra.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VA's notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran was not provided with this 
notice.  However, in light of the Board's determination that 
the criteria for service connection have not been met, no 
effective date or disability rating will be assigned, so 
there can be no possibility of any prejudice to the claimant 
under the holding in Dingess, supra.  

Neither the veteran nor his representative has alleged any 
prejudice with respect to the timing of any notification, nor 
has any been shown.  The Board finds that the purpose behind 
these notice requirements has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  

Service medical records, VA medical records and examination 
reports and lay statements have been associated with the 
record.  VA has obtained, or made reasonable efforts to 
obtain, all evidence which might be relevant to the 
appellant's claim and VA has satisfied, to the extent 
possible, the duty to assist.  The Board is not aware of the 
existence of additional relevant evidence in connection with 
the appellant's claim.  

For the above reasons, it is not prejudicial to the appellant 
for the Board to proceed to finally decide the appeal.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); see also 38 C.F.R. § 20.1102 (2006) (harmless 
error).

Analysis

Under the applicable criteria, service connection may be 
granted for a disability resulting from disease or injury 
incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2006).  In order to prevail 
in a claim for service connection there must be medical 
evidence of a current disability as established by a medical 
diagnosis; of incurrence or aggravation of a disease or 
injury in service, established by lay or medical evidence; 
and of a nexus between the in-service injury or disease and 
the current disability established by medical evidence.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2006).  

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that an appellant had a chronic condition in 
service or during the applicable presumptive period.  Service 
connection also may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Medical evidence is required to prove the existence of a 
current disability and to fulfill the nexus requirement.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The Court has 
also held that "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability there can be no valid claim."  
Brammer v. Brown, 3 Vet. App. 223, 225 (1992).   

The veteran contends that he contracted chronic hepatitis C 
with cirrhosis of the liver from receiving inoculations in 
service which were administered by air gun injectors, and it 
therefore should be service-connected.  Service medical 
records do not reflect a diagnosis of or treatment for 
hepatitis C or liver problems.  His separation Report of 
Medical Examination does not reflect a diagnosis of hepatitis 
C or liver problems.    

The veteran was diagnosed with hepatitis C in August 2003, 
more than 30 years after his separation from service.  VA 
treatment records reflect ongoing treatment for the veteran's 
hepatitis C and cirrhosis of the liver.  A September 2004 VA 
medical record reflects the examiner's opinion that, on 
review of the risk factors for hepatitis C transmission with 
the veteran, there were no identifiable risk factors for 
acquiring hepatitis C infection.  The examiner opined that 
the veteran's hepatitis C was acquired in the military 
without question.       

In a March 2005 VA examination, the veteran reported that he 
had not used intravenous drugs, that he had not had any 
transfusions, and that he had gotten one tattoo 10 years 
prior to the examination.  It was also reported that the 
veteran had a history of alcohol ingestion, and would "tie 
one on" perhaps once a month.  The veteran told the examiner 
that both of his arms were bleeding after he got his shots in 
basic training in 1969, and that they failed to clean the 
guns after each individual soldier.  The examiner diagnosed 
the veteran with hepatitis C and cirrhosis of the liver and 
opined that it was unlikely that the veteran's in-service 
shots he received from an air gun injector caused his 
hepatitis C or his cirrhosis.  The examiner noted that the 
veteran's liver disease was severe and that he was unable to 
work.  He further opined that it was less likely than not 
that his liver condition was caused or aggravated by service 
in the armed forces.

The September 2004 medical examiner opined that the veteran's 
hepatitis began in service without question.  It is the 
Board's duty to assess the credibility and probative value of 
evidence and, provided that it offers an adequate statement 
of reasons or bases, the Board may favor one medical opinion 
over another.  See Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  The Board is not bound to accept medical opinions or 
conclusions which are based on a history supplied by the 
appellant, where that history is unsupported by the medical 
evidence.  See Black v. Brown, 5 Vet. App. 177, 180 (1993).  

There is no indication that the VA physician who provided the 
September 2004 opinion reviewed the veteran's claims file, 
but instead based his opinion on the veteran's self reported 
history.  The Board points out that risk factors for 
hepatitis C include intravenous (IV) drug use, blood 
transfusions before 1992, hemodialysis, intranasal cocaine, 
high-risk sexual activity, accidental exposure while a health 
care worker, and various kinds of percutaneous exposure such 
as tattoos, body piercing, acupuncture with non-sterile 
needles, shared toothbrushes or razor blades.  VA Fast Letter 
98-110, November 30, 1998.  The September 2004 examiner 
indicated that there were no identifiable risk factors for 
acquiring hepatitis C.  However, it is part of the record 
that the veteran received a tattoo after service, 10 years 
prior to his examination in March 2005, which is one of the 
identified risk factors for hepatitis C.  As noted above, the 
Board is not bound to accept this opinion as it is based upon 
a history supplied by the veteran and is not supported by the 
evidence of record. See Black, supra.

In addition, the Board acknowledges that, in a VA 'Fast 
Letter' issued in June 2004 (Fast Letter 04-13, June 29, 
2004), it was noted that transmission of hepatitis C virus 
with air gun injections was 'biologically plausible,' 
notwithstanding the lack of any scientific evidence so 
documenting.  It noted that it was 'essential' that a report 
upon which the determination of service connection is made 
includes a full discussion of all modes of transmission, and 
a rationale as to why the examiner believes the air gun was 
the source of the veteran's hepatitis C.  In the present 
case, the March 2005 examiner opined that it was unlikely 
that these shots caused his hepatitis C and, as such, further 
rationale is not warranted pursuant to the June 2004 Fast 
Letter.  

The veteran was not diagnosed with hepatitis C and cirrhosis 
of the liver until 30 years after his separation from 
service.  After reviewing the claims file, the March 2005 
examiner found that it was unlikely that the veteran's 
hepatitis C was related to service, to include inoculations 
administered utilizing air gun injectors.  Based on the 
above, there is no competent medical evidence that supports 
the appellant's contention of an etiological relationship 
between his hepatitis C and active service.  Thus, the 
preponderance of the medical evidence is against service 
connection for hepatitis C.  Accordingly, the service-
connection claim for chronic hepatitis C with cirrhosis of 
the liver (claimed as secondary to "air gun" injectors) is 
denied.  

In terms of the veteran's own statements, he, as a layperson, 
with no apparent medical expertise or training, is not 
competent to comment on the presence or etiology of a medical 
disorder.  Rather, medical evidence is needed to that effect.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Since the 
preponderance of the evidence is against the claim of service 
connection for chronic hepatitis C with cirrhosis of the 
liver (claimed as secondary to "air gun" injectors), the 
benefit of the doubt doctrine is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for chronic hepatitis C with cirrhosis of 
the liver (claimed as secondary to "air gun" injectors) is 
denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


